Order of the Surrogate’s Court of the county of Richmond, allowing claim, reversed on the law, and proceeding dismissed. The claimant not having objected to the form of the answer, to wit, that it was not in writing and not verified, as required by law, and having proceeded to trial on the oral answer as transcribed in the record, waived the provision of the statute requiring that the answer be in writing and verified. (Matter of Corbett, 90 Hun, 182.) As the answer formally rejected the claim, the court should have dismissed the proceeding. (See Matter of Robinson, Foley, S., N. Y. L. J. Jan. 12, 1924, p. 1317.  See, also, Jessup-Redfield’s Surr. [1925 ed.] § 825, and cases therein cited.) Kelly, P. J., Jaycox, Kelby and Young, JJ., concur; Rich, J., absent and not voting. Settle order on notice.